DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 10/15/2018 was considered.
Claims 1-20 are pending for examination.

Claim Objections
Claims 1-6 objected to because of the following informalities:
The claims recite “the pair” should be recited as “the pair of power converters”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “responsive to indication that one of the pair has capacity to exclusively satisfy the electrical rating of the outlet, disconnect the other of the pair from the outlet”.  The recitation is unclear because claim 1 recites “a pair of power converter” indicating only one pair.  However, the recitation in claim 2 indicates more than one pair of power converter therefore it unclear.  For examination purpose, the recitation in claim two will be construed as ““responsive to indication that one of the power converter has capacity to exclusively satisfy the electrical rating of the outlet, disconnect the other power converter from the outlet”.
Regarding claim 15, the claim recites “disconnect the other of the pair from the outlet”.  The recitation is unclear because claim “the pair” has not been previously cited in claim 14.  For examination purpose, the claim will be construed as “disconnect another power converter from the outlet”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarasinski et al., US Patent Publication 2011/0204712; hereinafter “Tarasinski”.
Regarding claim 1, Tarasinski discloses a vehicle (Fig. 1 and Fig. 3, 10) comprising: 
a pair of power converters (38 and 74); 
a socket (36) including an array of power terminals (96) [0017] arranged to accept outlets (94) of different power terminal configurations [0012]-[0013], [0015] to interconnect the pair therewith (38 and 74); and 
a panel (36) including 
an outlet (94) engaged with the socket (36), and 
a controller (50) configured to, responsive to detecting panel and socket engagement [0027] [0034], communicate an electrical rating of the outlet via the socket to define a switching scheme for the pair [0028] [0040] [0012] [0056]-[0057].
Regarding claim 2, Tarasinski discloses the vehicle of claim 1 above, Tarasinski further discloses the controller is further configured to, responsive to indication that one of the pair has capacity to exclusively satisfy the electrical rating of the outlet, disconnect the other of the pair from the outlet [0022].
Regarding claim 4, Tarasinski discloses the vehicle of claim 1 above, Tarasinski further discloses socket and panel each include a communications terminal (60, 68, 106, 108) [0028], [0056].
Regarding claim 6, Tarasinski discloses the vehicle of claim 1 above, Tarasinski further discloses the panel further includes circuitry configured to electrically connect the 
Regarding claim 7, Tarasinski discloses the vehicle of claim 1 above, Tarasinski further discloses the power converters are inverters [0054], transformers, or voltage regulators.
Regarding claim 8, Tarasinski discloses a vehicle (Fig. 1 and Fig. 3, 10) comprising: 
a socket (36) including an array of power terminals (96) [0017] arranged to accept outlets (94) of different power terminal configurations [0012]-[0013], [0015] to interconnect power converters therewith (38 and 74); 
a panel (36) including an outlet (94) engaged with the socket (36); and 
a controller (50) configured to, responsive to detecting engagement of the panel and power converters [0027] [0034], operate the power converters commensurate with a load (102 or 104) of the outlet (94) such that the load is satisfied with one of the power converters providing more power than the other of the power converters [0023] [0028] [0012], [0056]-[0057].
Regarding claim 10, Tarasinski discloses the vehicle of claim 8 above, Tarasinski further discloses socket and panel each include a communications terminal (60, 68, 106, 108) [0028], [0056].
Regarding claim 12, Tarasinski discloses the vehicle of claim 8 above, Tarasinski further discloses the panel further includes circuitry configured to electrically connect the power converters in parallel [0024].
Regarding claim 13, Tarasinski discloses the vehicle of claim 8 above, Tarasinski further discloses the power converters are inverters [0054], transformers, or 
Regarding claim 14, Tarasinski discloses a vehicle (Fig. 1 and Fig. 3, 10) comprising: 
at least one power converter (38 and 74); 
a socket (36) including an array of power terminals (96) [0017] arranged to accept outlets (94) of different power terminal configurations [0012]-[0013], [0015] to interconnect the at least one power converter therewith (38 and 74), and 
a panel (34) including an outlet (94) engaged with the socket (36); and 
a controller (50) configured to, responsive to detecting engagement of the panel and socket [0027] [0034], communicate an electrical rating of the outlet such that the at least one power converter satisfies a load connected to the outlet [0028] [0040] [0012], [0056]-[0057].
Regarding claim 15, Tarasinski discloses the vehicle of claim 14 above, Tarasinski further discloses the controller is further configured to, responsive to indication that one of the at least one power converter has capacity to exclusively satisfy a load (102 or 104) connected to the outlet (94), disconnect the other of the pair from the outlet [0022].
Regarding claim 17, Tarasinski discloses the vehicle of claim 14 above, Tarasinski further discloses socket and panel each include a communications terminal (60, 68, 106, 108) [0028], [0056].
Regarding claim 19, Tarasinski discloses the vehicle of claim 14 above, Tarasinski further discloses the panel further includes circuitry configured to electrically connect the at least one power converter in parallel [0024].
Regarding claim 20, Tarasinski discloses the vehicle of claim 14 above, Tarasinski further discloses the power converters are inverters [0054], transformers, or voltage regulators.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 9, 11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarasinski in view of LOIGNON et al., US Patent Publication 2015/0274323; hereinafter “LOIGNON”.
Regarding claims 3, 5, 9, 11, 16, and 18, Tarasinski discloses the vehicle of claims 1, 8, and 14 above, Tarasinski discloses connecting power source such as the output of the power conversion in parallel for providing higher power to the load [0024]. Tarasinski discloses the system is capable of providing direct current to the load [0013].   Tarasinski does not explicitly disclose connecting power source such as the output of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836